department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b fishing vessel c state d date dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state c on d your articles of incorporation state that you were formed exclusively for charitable scientific literary and educational_purposes within the meaning of sec_501 of the code specifically for the purpose of collecting and distributing contributions for the families of the crew of the b you are dedicated to ensuring the stability of the families of the deceased crew of the b which consisted of less than ten individuals you have not carried out any specific activities at this time nor do you have any planned activities however other organizations have carried out various fundraisers to benefit you on their own accord without direct involvement or formal agreements with you during the processing of your application it was suggested that you amend your articles of incorporation to limit your purposes to those which are exclusively sec_501 purposes to this you responded that you were established to collect fund sic from the public and distribute such funds to the families of the deceased crew of the b rather than make distributions to other organizations qualifying as exempt_organizations under the code therefore you stated the suggested language limiting your purpose is not applicable to you you collect funds from the public and distribute those funds to the families of the deceased crew of b your officers and directors will determine how to allocate the funds including how much is distributed to each recipient taking into consideration financial need and family relatedness you will keep supporting documents to show the amounts paid the purpose of the payments and information to establish that distributions were made to meet charitable purposes and the victims’ needs you raise funds by sending emails to individuals in the community you have also set up a social media page which directs anyone interested in donating through your link certain contributors wish to donate funds for the benefit of the minor children of the deceased b crew accordingly you will set up a separate_account for donations specifically for the benefit of such children the only advice that donors may provide is that they wish the funds to benefit the children but may not provide advice or direction to dictate which children will receive any funds the decision-making authority as to which children receive funds remains with your directors and officers and any members of an advisory board or other individual appointed by your directors and officers your activities are expected to continue for not more than one year following incorporation law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 states a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 of the code letter rev catalog number 47630w in carrie a maxwell trust pasadena methodist foundation v commissioner 2_tcm_905 a_trust established for the benefit of an aged clergyman and his wife was a private trust and not an exempt activity despite the fact that the two individuals served were needy in 326_us_279 the court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes in wendy parker rehabilitation foundation inc v commissioner t c memo 52_tcm_51 the organization was created by the parker family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy parker's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 therefore the foundation was not exempt from federal_income_tax under sec_501 application of law as explained in reg sec_1_501_c_3_-1 there are two main tests to qualify for exempt status under sec_501 of the code an organization must be both organized and operated exclusively for purposes described in sec_501 you fail both the organizational and operational tests your organizing document states that you were formed specifically to provide funds to the families of the deceased crew of b as explained in sec_1_501_c_3_-1 you are not organized exclusively for one or more exempt purposes because your articles expressly empower you to engage in activities which are not in furtherance of one or more exempt purposes despite the fact that your formation document states that you are formed exclusively for charitable purposes as described in sec_501 your organizing document further states that you will provide funds to pre-selected individuals which is not an exempt_purpose you will collect and provide funds to support the pre-selected family members of the deceased crew of the d and you do not plan on distributing to others in the future rather you anticipate that your activities will only be carried on for about a year you are not described in sec_1_501_c_3_-1 because like the organizations described in revrul_67_367 and carrie a maxwell trust you are operating for the benefit of the private interests of a few pre-selected families rather than for public interests like the organization described in wendy parker your benefits do not flow primarily to the general_public as required under sec_1_501_c_3_-1 you were formed specifically to benefit a few pre- selected individuals providing for the substantial private benefit of a few pre-selected individuals is a substantial non-exempt purposes as explained in better business bureau therefore you do not qualify for exemption under sec_501 of the code conclusion based on the information submitted you are neither organized nor operated exclusively for exempt purposes you are operating for the private interests of a few pre-selected individuals which is a substantial non-exempt purpose accordingly you do not qualify for exemption under sec_501 of the code letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
